DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment has been received on 07/08/2020 and has been entered. 
	Claims 1-20 have been examined.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: all the limitations including “the processor is configured to…”, “the memory is configured to…”, “the first processor is configured to…” and “the second processor is configured to…” within claims 1-11, 14-19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
For the biological information measuring device: par. 59 recites “Note that, with respect to the specific hardware configuration of the blood pressure measurement device 100, components can be omitted, substituted, and added as appropriate in accordance with the embodiment. For example, the control unit 213 may include a plurality of processors. The blood pressure measurement device 100 may be constituted by a plurality of information processing devices. Further, the blood pressure measurement device 100 may use a general-purpose desktop personal computer (PC), a tablet PC, or the like in addition to an information processing device dedicatedly designed for the provided service.” and par. 118 recites “In terms of hardware, at the start of the blood pressure measurement, the control unit 213 initializes the processing memory region of the RAM and outputs a control signal to the pump drive circuit 220.”.
For the communication device: par. 76 recites “Communication Device: Next, an example of a hardware configuration of the communication device 170 according to the present embodiment will be described using FIG. 4. As illustrated in FIG. 4, the communication device 170 according to the present embodiment includes an output device 411, an input device 412, a control unit 413, a storage unit 414, a drive 415, an external interface 416, a communication interface 417, and a computer to which a battery 418 is electrically connected.” and par. 145 recites “A communication device configured to communicate with a biological information measuring device configured to measure information of a living body pertaining to a user and having a communication area in a specific range, including a hardware processor; and a memory,…”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-11 and 16-18 are drawn to a device/system which is within the four statutory categories (i.e. machine).  Claims 12, 13 are drawn to a method which is within the four statutory categories (i.e. process). Claims 14-15 and 20 are drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture).
Step 2A, Prong 1:
Claims have been amended now to recite:
Claim 1 (Currently Amended) A biological information measuring device having a function for communicating with a communication device having a communication area of a specific range and a function for measuring information of a living body pertaining to a user, the biological information measuring device comprising: 
a processor; and 
a memory, wherein 
the processor is configured to transmit, when the biological information measuring device is detected as having entered the communication area, identification information unique to the biological information measuring device to the communication device, and 
the processor is configured to receive, when the communication device has stored in advance the identification information and personal information of the user associated with the identification information, a response signal from the communication device indicating that consent is regarded as having been obtained for providing, to a third party, the personal information and the information of the living body in association with each other.  

Claim 2 (Currently Amended) The biological information measuring device according to claim 1, wherein 
the processor is configured to present, to the user, consent determination information indicating content necessary for the user to make a determination whether or not to consent to providing, to a third party, the information of the living body and personal information of the user corresponding to the living body in association with each and other, 
the processor is configured to receive, from the user, a signal indicating a determination result made by the user regarding consent on the basis of the content indicated by the consent determination information, and 
the processor is configured to transmit, when the signal indicating the determination result indicates consent and the biological information measuring 2device is detected as having entered the communication area, the identification information and the information of the living body to the communication device.  

Claim 3 (Currently Amended) The biological information measuring device according to claim 2, wherein 
the processor is configured to present the consent determination information to the user when the biological information measuring device is detected as having entered the communication area, and 
the processor is configured to receive a signal indicating the determination when the biological information measuring device is detected as having entered the communication area.  

Claim 4 (Currently Amended) The biological information measuring device according to claim 2, wherein 
the processor is configured to present the consent determination information to the user without the biological information measuring device detected as having entered the communication area, and 
the processor is configured to receive a signal indicating the determination without the biological information measuring device detected as having entered the communication area.  

Claim 5 (Currently Amended) The biological information measuring device according to claim 1, wherein 
the memory is configured to store in advance authentication information of a user for performing encrypted communication, 
the processor is configured to transmit the authentication information to the communication device and perform authentication for performing encrypted communication with the communication device, and 
the processor is configured to initiate encrypted communication with the communication device when the authentication is completed.  

Claim 6 (Currently Amended) A communication device configured to communicate with a biological information measuring device configured to measure information of a living body pertaining to a user and having a communication area in a specific range, the communication device comprising: 
a processor; and 
a memory, wherein 
the processor is configured to receive identification information unique to the biological information measuring device and the information of the living body measured by the biological information measuring device from the biological information measuring device when the user consents to providing, to a third party, the information of the living body and personal information of the user, in association with each other, and the biological information measuring device has entered the communication area, 
the memory is configured to store in advance identification information of at least one biological information measuring device and personal information of a user using the biological information measuring device in association with each other, and 
the processor is configured to regard the user corresponding to personal information associated with the identification information as having consented to providing, to a third party, the personal information and the information of the living body in association with each other when the identification information being received is stored in the storage unit memory.  

Claim 7 (Currently Amended) A communication device configured to communicate with a biological information measuring device configured to measure information of a living body pertaining to a user and having a communication area in a specific range, the communication device comprising: 
a processor; and 
a memory, wherein 
the processor is configured to receive identification information unique to the biological information measuring device and the information of the living body from the biological information measuring device when the biological information measuring device has entered the communication area, 
4the processor is configured to transmit, to the biological information measuring device, consent determination information indicating content necessary for a user corresponding to the personal information to determine whether or not to consent to providing, to a third party, the information of the living body in association with personal information associated with the identification information, and 
the processor is configured to regard the user as having consented to providing, to a third party, the personal information and the information of the living body in association with each other when a signal indicating that the user consented on the basis of the content indicated by the consent determination information is received from the biological information measuring device.  

Claim 8 (Currently Amended) The communication device according to claim 6, further comprising: 
a memory configured to store in advance authentication information of a user for performing encrypted communication, wherein 
the processor is configured to transmit the authentication information to the biological information measuring device and perform authentication for performing encrypted communication with the biological information measuring device, and 
the processor is configured to initiate encrypted communication with the biological information measuring device when the authentication is completed.  

Claim 9 (Currently Amended) The communication device according to claim 8,
wherein the processor is configured to decide whether or not identification information obtained when the biological information measuring device logs into the communication device using the authentication information differs from the identification information associated with the personal information, and 
5wherein the processor is configured to notify, when decision with the identification information obtained differing from the identification information associated with the personal information is made, information indicating the decision to a user corresponding to the personal information.  

Claim 10 (Currently Amended) The communication device according to claim 8, 
wherein the processor is configured to decide whether or not login information obtained when the biological information measuring device logs into the communication device using the authentication information differs from login information of the past included in login history, and 
wherein the processor is configured to notify, when decision with the login information obtained differing from the login information included in the login history is made, information indicating the decision to a user corresponding to the personal information.  

Claim 11 (Currently Amended) A system comprising: 
a biological information measuring device configured to measure information of a living body pertaining to a user; and 
a communication device having a communication area of a specific range, wherein the biological information measuring device includes: 
a first processor; and 
a first memory, wherein 
the first processor is configured to present, to the user, consent determination information indicating content necessary for the user to determine whether or not to consent to providing, to a third party, the information of the living body and personal information of the user in association with each other, 
the first processor is configured to receive, from the user, a signal indicating a determination result made by the user regarding consent on the basis of the content indicated by the consent determination information, and 
6the first processor is configured to transmit identification information unique to the biological information measuring device and the information of the living body to the communication device when the signal indicating the determination result indicates consent and the biological information measuring device has entered the communication area, and 
the communication device includes: 
a second processor; and 
a second memory, wherein 
the second memory is configured to store in advance identification information of at least one biological information measuring device and personal information of a user using the biological information measuring device in association with each other, 
the second processor is configured to decide whether or not the identification information transmitted by the biological information measuring device is stored in the storage unit second memory, and 
the second processor is configured to regard the user as having consented to providing, to a third party, personal information associated with the identification information and the information of the living body in association with each other when the identification information transmitted by the biological information measuring device is decided to be stored in the second memory.  

Claim 12 (Original) A biological information measurement method performed by a biological information measuring device configured to communicate with a communication device having a communication area of a specific range and measure information of a living body pertaining to a user, the biological information measurement method comprising: 
transmitting, when the biological information measuring device is detected as having entered the communication area, identification information unique to the biological information measuring device to the communication device; and 
receiving, when the communication device has stored in advance the identification information and personal information of the user associated with the identification information, a response signal from the communication device indicating that consent is regarded as having 7been obtained for providing, to a third party, the personal information and the information of the living body in association with each other.  

Claim 13 (Original) A communication method performed by a communication device configured to communicate with a biological information measuring device configured to measure information of a living body pertaining to a user and having a communication area in a specific range, the communication method comprising: 
receiving identification information unique to the biological information measuring device and the information of the living body measured by the biological information measuring device when the user consents to providing, to a third party, the information of the living body and personal information of the user in association with each other and the biological information measuring device has entered the communication area; and 
regarding, when the identification information being received and personal information associated with the identification are stored in advance, the user as having consented to providing, to a third party, the personal information and the information of the living body in association with each other.  

Claim 14 (Currently Amended) A non-transitory recording medium storing a program for causing the processor included in the biological information measuring device according to claim 1 to transmit and receive.  

Claim 15 (Currently Amended) A non-transitory recording medium storing a program for causing the processor included in the communication device according to claim 6 to receive, store and regard.  

Claim 16 (Currently Amended) The biological information measuring device according to claim 2, 
wherein the memory is configured to store in advance authentication information of a user for performing encrypted communication, 
8the processor is configured to transmit the authentication information to the communication device and perform authentication for performing encrypted communication with the communication device, and 
the processor is configured to initiate encrypted communication with the communication device when the authentication is completed.  

Claim 17 (Currently Amended) The biological information measuring device according to claim 3,
wherein the memory is configured to store in advance authentication information of a user for performing encrypted communication, 
the processor is configured to transmit the authentication information to the communication device and perform authentication for performing encrypted communication with the communication device, and 
the processor is configured to initiate encrypted communication with the communication device when the authentication is completed.  

Claim 18 (Currently Amended) The biological information measuring device according to claim 4, wherein 
the memory is configured to store in advance authentication information of a user for performing encrypted communication, 
the processor is configured to transmit the authentication information to the communication device and perform authentication for performing encrypted communication with the communication device, and 
the processor is configured to initiate encrypted communication with the communication device when the authentication is completed.  

Claim 19 (Currently Amended) The communication device according to claim 7, wherein 
the memory is configured to store in advance authentication information of a user for performing encrypted communication, 
9the processor is configured to transmit the authentication information to the biological information measuring device and perform authentication for performing encrypted communication with the biological information measuring device, and 
the processor is configured to initiate encrypted communication with the biological information measuring device when the authentication is completed.  

Claim 20 (Currently Amended) A non-transitory recording medium storing a program for causing the processor included in the biological information measuring device according to claim 2 to transmit, receive, and present.
Abstract Idea:
Claims 1-20 are directed to and abstract idea (see limitations not in italic format above) of certain methods of organizing human activities based on managing personal behavior and interactions between people regarding determining whether or not a user consents to a third-party provision of personal information including biological information. Examiner notes that the signal is described in the present specification as a packet (par. 97), and Examiner considers that signal recited in the current claims refer to packet of data. After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself. The mere nominal recitation of a generic communication device and generic biological information measuring device does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.

Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of “a biological measuring device comprising a processor” and “memory, and a communication device comprising a processor and a memory, “processors transmitting/receiving identification information”, “memories storing data and a processor detecting of biological measuring device has entered the communication area”, “processor determining identification of the user, determining whether or not the consent to providing, to a third party, the information of the living body and personal information of the user corresponding to the living body in association with each other”, “processor initiating encrypted communication”, “processor authenticating the user”. These limitations are hardware or software elements and are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Claims also recite other additional limitations beyond abstract idea, including functions such as receiving/storing/transmitting data from/to a memory, presenting/regarding data/notification – are insignificant extra-solution activities (see MPEP 2106.05 (g)), which does not provide a practical application for the abstract idea. The claims do not amount to " practical application " than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processor to perform determination on measuring device location and authentication of the user, perform authentication for performing encrypted communication, initiate encrypted communication with communication device steps amounts to no more than mere instructions to apply the exception using a generic computer component. 
The biological information measuring device:
The current specification recites a processor and a memory within the biological information measuring device (e.g. blood pressure device), which may use a general-purpose desktop personal computer (PC), a tablet PC, or the like in addition to an information processing device dedicatedly designed for the provided service (in par. 59). The biological information measuring device described in the current specification as a blood pressure measurement device, for example, wrist-watch type wearable device (par. 60) and blood pressure measurement device includes a global positioning system (GPS) receiver. The wrist-watch type wearing device (such as a smart watch), that measures the biological data (such as blood pressure) of the user and including a GPS receiver, that indicates the location of the user is a generic device and the functions of measuring the biological data from the user and also provide location data are well-understood, routine and conventional activities known and used in the industry, as evidenced by US 8,945,017 B2, by Venkatraman et al. and published on February 3, 2015 (the reference is included in the References Cited Document, PTO-892). 
In particular, Venkatraman et al. discloses:
“Some embodiments of biometric monitoring devices may be adapted to be worn or carried on the body of a user. In some embodiments including the optical heart rate monitor, the device may be a wrist-worn or arm-mounted accessory Such as a watch or bracelet.” in col. 37, lines 25-30 and “In some embodiments, biometric monitoring devices of the present disclosure may include a watch-like form factor.. and may be programmed with 'apps' that provide specific functionality and/ or display specific information. Apps may be launched or closed by a variety of means including, …moving to a specific location or area detected by a GPS or motion sensor, compressing the biometric monitoring device body….” in col. 62, lines 20-29. 
The communication device:
The current specification recites that the communication device including a hardware processor and a memory and functions as a computer (par, 96). Therefore, the communication device functions also correspond to well-understood, routine and conventional activities known in the industry. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahalingam et al. (hereinafter Mahalingam) (US 10,932,672 B2).
Claim 1 (Currently Amended) a biological information measuring device having a function for communicating with a communication device having a communication area of a specific range and a function for measuring information of a living body pertaining to a user, the biological information measuring device comprising: 
a processor (Mahalingam teaches “In one example, a continuous analyte monitoring system of the Host can include one or more body-worn medical devices that can each generate data and provide the data to a mobile electronics device, such as a smartphone, tablet, smartwatch, or other wearable and/or mobile computing device.” In col. 6, line 64 to col. 7, line 2 and “a host monitoring device and/or server can receive, process, and/or transmit data, e.g., information, symbols, measurements, communications, and/or any data described in this disclosure. In some cases, a host monitoring device substantially similar to Host Monitoring Device 200 (FIG. 2) and/or any host monitoring devices described in this disclosure can perform Process 100.” In col. 12, lines 10-17); and 
a memory (Mahalingam teaches “Host Monitoring Device 200 can include Controller 201, Memory 202, Power Supply 203, and/or Operative Modules 204, each of which can be operatively and/or communicatively coupled to each other and each other's components and/or subcomponents.” in col. 23, line 63 to col. 24, line 7 and “Controller 201 can be operatively and / or communicatively coupled to Memory 202 ,… Controller 201 can include one or more processors ( e.g. , microprocessors ) and other peripherals .” in col. 24, lines 8-21), wherein 
the processor is configured to transmit, when the biological information measuring device is detected as having entered the communication area, identification information unique to the biological information measuring device to the communication device (Mahalingam teaches “Remote Monitors can be assigned classifications based on one or more of the following: proximity between a host device and a remote monitoring device,…” in col. 61, lines 57-59, and classification between host monitoring device and remote monitoring device in col. 60, line 59 to col. 61, line 34), and 
the processor is configured to receive, when the communication device has stored in advance the identification information and personal information of the user associated with the identification information, a response signal from the communication device indicating that consent is regarded as having been obtained for providing, to a third party, the personal information and the information of the living body in association with each other (Mahalingam teaches “each classification is associated with a set of permissions, which can determine what data a remote monitoring device corresponding to a classification is authorized to access. The set of permissions can be pre-selected and/or modifiable by Host for each remote monitoring device.” In col. 61, lines 35-40).  

Claim 2 (Currently Amended) The biological information measuring device according to claim 1, wherein 
the processor is configured to present, to the user, consent determination information indicating content necessary for the user to make a determination whether or not to consent to providing, to a third party, the information of the living body and personal information of the user corresponding to the living body in association with each and other (Mahalingam; col. 39, line 59 to col. 40, line 6), 
the processor is configured to receive, from the user, a signal indicating a determination result made by the user regarding consent on the basis of the content indicated by the consent determination information (Mahalingam; col. 39, line 59 to col. 40, line 6), and 
the processor is configured to transmit, when the signal indicating the determination result indicates consent and the biological information measuring 2device is detected as having entered the communication area, the identification information and the information of the living body to the communication device (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34).  

Claim 3 (Currently Amended) The biological information measuring device according to claim 2, wherein 
the processor is configured to present the consent determination information to the user when the biological information measuring device is detected as having entered the communication area (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), and 
the processor is configured to receive a signal indicating the determination when the biological information measuring device is detected as having entered the communication area (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34).  

Claim 4 (Currently Amended) The biological information measuring device according to claim 2, wherein 
the processor is configured to present the consent determination information to the user without the biological information measuring device detected as having entered the communication area (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), and 
the processor is configured to receive a signal indicating the determination without the biological information measuring device detected as having entered the communication area (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34).  

Claim 5 (Currently Amended) The biological information measuring device according to claim 1, wherein 
the memory is configured to store in advance authentication information of a user for performing encrypted communication (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), 
the processor is configured to transmit the authentication information to the communication device and perform authentication for performing encrypted communication with the communication device (Mahalingam; col. 25, lines 32-38, col. 61, lines 35-40), and 
the processor is configured to initiate encrypted communication with the communication device when the authentication is completed (Mahalingam; col. 25, lines 32-38, col. 61, lines 35-40).  

Claim 6 (Currently Amended) A communication device configured to communicate with a biological information measuring device configured to measure information of a living body pertaining to a user and having a communication area in a specific range, the communication device comprising: 
a processor (Mahalingam teaches “remote monitoring device…” in col. 22, lines 29-52); and 
a memory (Mahalingam; col. 22, lines 29-52), wherein 
the processor is configured to receive identification information unique to the biological information measuring device and the information of the living body measured by the biological information measuring device from the biological information measuring device when the user consents to providing, to a third party, the information of the living body and personal information of the user, in association with each other, and the biological information measuring device has entered the communication area (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), 
the memory is configured to store in advance identification information of at least one biological information measuring device and personal information of a user using the biological information measuring device in association with each other (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), and 
the processor is configured to regard the user corresponding to personal information associated with the identification information as having consented to providing, to a third party, the personal information and the information of the living body in association with each other when the identification information being received is stored in the storage unit memory (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34).  

Claim 7 (Currently Amended) A communication device configured to communicate with a biological information measuring device configured to measure information of a living body pertaining to a user and having a communication area in a specific range, the communication device comprising: 
a processor (Mahalingam; col. 22, lines 29-52); and 
a memory (Mahalingam; col. 22, lines 29-52), wherein 
the processor is configured to receive identification information unique to the biological information measuring device and the information of the living body from the biological information measuring device when the biological information measuring device has entered the communication area (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), 
4the processor is configured to transmit, to the biological information measuring device, consent determination information indicating content necessary for a user corresponding to the personal information to determine whether or not to consent to providing, to a third party, the information of the living body in association with personal information associated with the identification information (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), and 
the processor is configured to regard the user as having consented to providing, to a third party, the personal information and the information of the living body in association with each other when a signal indicating that the user consented on the basis of the content indicated by the consent determination information is received from the biological information measuring device (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34).  

Claim 8 (Currently Amended) The communication device according to claim 6, further comprising: 
a memory configured to store in advance authentication information of a user for performing encrypted communication (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), wherein 
the processor is configured to transmit the authentication information to the biological information measuring device and perform authentication for performing encrypted communication with the biological information measuring device (Mahalingam; col. 25, lines 32-38, col. 61, lines 35-40), and 
the processor is configured to initiate encrypted communication with the biological information measuring device when the authentication is completed (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34).  

Claim 9 (Currently Amended) The communication device according to claim 8,
wherein the processor is configured to decide whether or not identification information obtained when the biological information measuring device logs into the communication device using the authentication information differs from the identification information associated with the personal information (Mahalingam; col. 38, line 49 to col. 39, line 14), and 
5wherein the processor is configured to notify, when decision with the identification information obtained differing from the identification information associated with the personal information is made, information indicating the decision to a user corresponding to the personal information (Mahalingam; col. 38, line 49 to col. 39, line 14).  

Claim 10 (Currently Amended) The communication device according to claim 8, 
wherein the processor is configured to decide whether or not login information obtained when the biological information measuring device logs into the communication device using the authentication information differs from login information of the past included in login history (Mahalingam; col. 38, line 49 to col. 39, line 14), and 
wherein the processor is configured to notify, when decision with the login information obtained differing from the login information included in the login history is made, information indicating the decision to a user corresponding to the personal information (Mahalingam; col. 38, line 49 to col. 39, line 14).  

Claim 11 (Currently Amended) A system comprising: 
a biological information measuring device configured to measure information of a living body pertaining to a user (Mahalingam; col. 6, line 64 to col. 7, line 2 and col. 12, lines 10-17); and 
a communication device having a communication area of a specific range, wherein the biological information measuring device includes: 
a first processor (Mahalingam; col. 6, line 64 to col. 7, line 2 and col. 12, lines 10-17); and 
a first memory (Mahalingam; col. 6, line 64 to col. 7, line 2 and col. 12, lines 10-17), wherein 
the first processor is configured to present, to the user, consent determination information indicating content necessary for the user to determine whether or not to consent to providing, to a third party, the information of the living body and personal information of the user in association with each other (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), 
the first processor is configured to receive, from the user, a signal indicating a determination result made by the user regarding consent on the basis of the content indicated by the consent determination information (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), and 
6the first processor is configured to transmit identification information unique to the biological information measuring device and the information of the living body to the communication device when the signal indicating the determination result indicates consent and the biological information measuring device has entered the communication area (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), and 
the communication device includes: 
a second processor (Mahalingam; col. 22, lines 29-52); and 
a second memory (Mahalingam; col. 22, lines 29-52), wherein 
the second memory is configured to store in advance identification information of at least one biological information measuring device and personal information of a user using the biological information measuring device in association with each other (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), 
the second processor is configured to decide whether or not the identification information transmitted by the biological information measuring device is stored in the storage unit second memory (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), and 
the second processor is configured to regard the user as having consented to providing, to a third party, personal information associated with the identification information and the information of the living body in association with each other when the identification information transmitted by the biological information measuring device is decided to be stored in the second memory (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34).  

Claim 12 (Original) A biological information measurement method performed by a biological information measuring device configured to communicate with a communication device having a communication area of a specific range and measure information of a living body pertaining to a user, the biological information measurement method comprising: 
transmitting, when the biological information measuring device is detected as having entered the communication area, identification information unique to the biological information measuring device to the communication device (Mahalingam; col. 61, lines 57-59, and col. 60, line 59 to col. 61, line 34); and 
receiving, when the communication device has stored in advance the identification information and personal information of the user associated with the identification information, a response signal from the communication device indicating that consent is regarded as having 7been obtained for providing, to a third party, the personal information and the information of the living body in association with each other (Mahalingam; col. 61, lines 35-40).  

Claim 13 (Original) A communication method performed by a communication device configured to communicate with a biological information measuring device configured to measure information of a living body pertaining to a user and having a communication area in a specific range, the communication method comprising: 
receiving identification information unique to the biological information measuring device and the information of the living body measured by the biological information measuring device when the user consents to providing, to a third party, the information of the living body and personal information of the user in association with each other and the biological information measuring device has entered the communication area (Mahalingam; col. 61, lines 57-59, and col. 60, line 59 to col. 61, line 34); and 
regarding, when the identification information being received and personal information associated with the identification are stored in advance, the user as having consented to providing, to a third party, the personal information and the information of the living body in association with each other (Mahalingam; col. 61, lines 35-40).  

Claim 14 (Currently Amended) A non-transitory recording medium storing a program for causing the processor included in the biological information measuring device according to claim 1 to transmit and receive (Mahalingam; col. 93, lines 25-44).  

Claim 15 (Currently Amended) A non-transitory recording medium storing a program for causing the processor included in the communication device according to claim 6 to receive, store and regard (Mahalingam; col. 93, lines 25-44).  

Claim 16 (Currently Amended) The biological information measuring device according to claim 2, 
wherein the memory is configured to store in advance authentication information of a user for performing encrypted communication (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), 
8the processor is configured to transmit the authentication information to the communication device and perform authentication for performing encrypted communication with the communication device (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), and 
the processor is configured to initiate encrypted communication with the communication device when the authentication is completed (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34).  

Claim 17 (Currently Amended) The biological information measuring device according to claim 3,
wherein the memory is configured to store in advance authentication information of a user for performing encrypted communication (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), 
the processor is configured to transmit the authentication information to the communication device and perform authentication for performing encrypted communication with the communication device (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), and 
the processor is configured to initiate encrypted communication with the communication device when the authentication is completed (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34).  

Claim 18 (Currently Amended) The biological information measuring device according to claim 4, wherein 
the memory is configured to store in advance authentication information of a user for performing encrypted communication (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), 
the processor is configured to transmit the authentication information to the communication device and perform authentication for performing encrypted communication with the communication device (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), and 
the processor is configured to initiate encrypted communication with the communication device when the authentication is completed (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34).  

Claim 19 (Currently Amended) The communication device according to claim 7, wherein 
the memory is configured to store in advance authentication information of a user for performing encrypted communication (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), 
9the processor is configured to transmit the authentication information to the biological information measuring device and perform authentication for performing encrypted communication with the biological information measuring device (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34), and 
the processor is configured to initiate encrypted communication with the biological information measuring device when the authentication is completed (Mahalingam; col. 61, lines 57-59 and col. 60, line 59 to col. 61, line 34).  

Claim 20 (Currently Amended) A non-transitory recording medium storing a program for causing the processor included in the biological information measuring device according to claim 2 to transmit, receive, and present (Mahalingam; col. 93, lines 25-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626